MeCarran, J.,
dissenting:
I dissent.
The instruction, the giving of which is assigned as error, is as follows:
" ' Irresistible passion, ’ as used in these instructions, means something more than mere anger or irritation. It means that at the time of the act the reason is disturbed or obscured by passion to an extent which might render ordinary men of fair average disposition liable to act rashly, or without due deliberation or reflection, and from passion rather than judgment.
"Nor will irresistible passion, if proven to have existed, be sufficient to reduce the degree of the offense where the killing was done with express malice, as heretofore defined; under our statute express malice necessarily renders any murder, murder of the first degree.
"And if the jury should find from the evidence the existence of facts and circumstances establishing beyond a reasonable doubt that the defendant had such a reckless disregard of human life as necessarily includes a formed design against the life of Bessie Andy, the killing, if it amounts to murder, would be on express malice, and consequently would be murder of the first degree. ”
It is the contention of appellant that the trial court, in the giving of this instruction to the jury, instructed them upon a physical and mental impossibility. In other words, appellant contends that express malice and irresistible passion cannot be coexistent in the mind of a human being; and we are referred to some authorities holding that there cannot be an irresistible passion and express malice coexisting. Although there is some diversity of opinion on the subject, the weight of authority and, in my judgment, the better reasoning, support the proposition that malice and irresistible passion may coexist. In the case of People v. Lilley, 43 Mich. 521, 5 N. W. 982, *87it was held that where the provocation is slight, or where there is time for the passion to subside and the blood to cool, or if there is evidence of actual malice, or if the provocation be resented in a. brutal and ferocious manner, evincing a malignant disposition — in all such cases, if death ensue, the offense is murder.
" To reduce the offense to manslaughter, ” says the court, "all these things must be wanting, and the act must be done while reason is' obscured by passion, so that the party acts rashly and without reflection. ”
In the case of Brewer v. State, 160 Ala. 66, 49 South. 336, it was held that where a killing was wholly the result of passion and without malice it was manslaughter; but where the killing was malicious and unlawful, the mere presence of passion and anger would not reduce the crime to manslaughter. In the case of State v. Ashley the Supreme Court of Louisiana said: "The proposition advanced — that, because a homicide is committed in sudden passion, therefore, necessarily, it is not murder— is not law. There are many cases where that fact would entitle an accused neither to an acquittal nor to a verdict of manslaughter.” (State v. Ashley, 45 La. Ann. 1036, 13 South. 738.)
To the same effect is Brooks and Orme v. Commonwealth, 61 Pa. 352, 100 Am. Dec. 645. In the case of Bohanan v. State, the Supreme Court of Nebraska, in passing upon a requested instruction to the effect that if the killing were done "upon a sudden quarrel, and in the heat of passion, they should find the defendant guilty of manslaughter only,” said: "This was refused, and properly, too, for the reason that it ignored completely the effect of malice if that were found to have accompanied the act. A malicious killing, although upon sudden quarrel, and in heat of passion, is murder in the second degree, at least.” (Bohanan v. State, 15 Neb. 209, 18 N. W. 129.)
In the case of Commonwealth v. Eckerd, 174 Pa. 137, 34 Atl. 305, the Supreme Court of Pennsylvania held to the effect that the fact that the killing was done in sudden *88passion does not prevent it being murder in the first degree, if the evidence disclosed that malice was also present in the mind of the slayer. In the case of State v. Johnson, 23 N. C. 354, 35 Am. Dec. 742, the court held, in effect, that provocation never disproves malice; it only removes the presumption of malice which the law raises without proof, and a malicious killing is murder, however gross the provocation. In a treatise on the Law of Crimes, by Clark and Marshall, the - authors hold that in no case will an assault, however violent, mitigate the the offense if at the time of the commission of the offense there was malice in the mind of the perpetrator.
"And malice may well be inferred,” say the authors, "if the retaliation was outrageous in its nature, either in the manner or the circumstances of it, and beyond all proportion to the provocation, 'because/ as it has been said, 'it manifests rather a diabolical depravity than the frailty of human nature.’ ” (Clark and Marshall on the Law of Crimes, 356.)
" If malice existed, ” says Mr. Wharton in his work on Homicide, " the crime is murder, and not manslaughter, though sudden passion coexisted and the homicide was the product of both. ” (Wharton on Homicide, 3d ed. 259.)
In State v. Newton, 28 La. Ann. 65, the court held that it was not error for the trial court to refuse to instruct, in a prosecution for homicide, that:
"Malice excludes passion; passion presupposes the absence of malice. In law they cannot coexist.”
In the case of Martin v. State, 119 Ala. 1, 25 South. 255, the court held that homicide might be committed in the heat of passion suddenly aroused by a blow, and yet be done maliciously; that suddenly aroused passion and malice may coexist, and both cause the act; that when this is the case the homicide, otherwise indefensible murder, is not reduced to manslaughter by reason of the passion. To the same effect is the holding in Ex Parte Brown, 65 Ala. 446; Jackson v. State, 74 Ala. 26; Prior v. State, 77 Ala. 56; Hawes v. State, 88 Ala. 37, 7 South. 302; Reese v. State, 90 Ala. 624, 8 South. 818; *89Hornsby v. State, 94 Ala. 55, 10 South. 522. Our statute, in attempting to define the import of malice, sets forth:
" 'Malice’ and 'maliciously’ shall import an evil intent, wish or design to vex, annoy or injure another person. Malice may be inferred from an act done in wilful disregard of the rights of another, or an act wrongfully done without just cause or excuse, or an act or omission of duty betraying a wilful disregard of social duty.” (Rev. Laws, sec. 6294, subd. 3.)
Murder, as defined by our statute, is the unlawful killing of a human being, with malice aforethought, either expressed or implied. (Rev. Laws, sec. 6384.) Our statute defines express malice as that deliberate intention unlawfully to take away the life of a fellow creature, which is manifested by external circumstances capable of proof. In the case of State v. Lopez, 15 Nev. 408, this court, speaking through Mr. Chief Justice Beatty, held that under our statute express malice necessarily renders any murder murder of the first degree. In fixing the degrees of murder, our statute sets forth:
" Malice shall be implied when no considerable provocation appears, or when all the circumstances of the killing show an abandoned and malignant heart.” (Rev. Laws, sec. 6386.)
Manslaughter, as defined by our statute, is the unlawful killing of a human being, without malice express or implied, and without any mixture of deliberation. It must be voluntary, upon a sudden heat of passion, caused by a provocation apparently sufficient to make the passion irresistible, or involuntary, in the commission of an unlawful act, or a lawful act without due caution or circumspection. ■ (Rev. Laws, sec. 6387.) Under the provisions of our statute, as I view them, the existence of express malice, when the same is proven to exist in the mind of the slayer at the time of delivering the falal blow, fixes the homicide as murder of the first degree.
Irresistible passion, such as is contemplated by our statute to reduce a homicide from murder to manslaughter, although aroused from different causes in different *90individuals, may, however, spring into existence as a condition of mind on an instant’s provocation. While this may also be true with reference to that condition of mind depicted by the term " malice, ” nevertheless, as a general proposition, malice may be, and usually is, a condition of mind brought-about in the individual by a more prolonged train of thought. The term "malice” necessarily implies previous consideration. This previous consideration, however, may be one of but short duration or slight mental activity. It need not be a consideration running through days, nor hours, nor even minutes. It may arise and be fostered by the successive thoughts of the mind. It is a stream, so to speak, having its origin in the fountains of hatred and revenge. Hatred and revenge are the handmaids of anger.
The record in this case presents a series of acts on the part of appellant which, although taking place within a short interval of time, disclose a condition of mind on the part of appellant which, in my judgment, warranted the giving of such an instruction as that complained of here. Appellant and the deceased girl, Bessie Andy, had been for some years prior to the homicide consorting together in and about the town of Elko — commonly speaking, they were living together. Appellant is a Mexican; the deceased, Bessie Andy, was an Indian girl. On the evening of the homicide, appellant and the deceased, together with the father of the deceased and others, had partaken of a meal together at one of the restaurants in Elko. The record discloses that during the course of the meal they had partaken of some liquor.
Later, leaving the restaurant, they proceeded to cross the main street of the town of Elko, going northward toward the Indian camp. After crossing the railroad track which runs through the main street, the party of which appellant and the deceased girl were members met two Indians. After some conversation in the Indian language between the deceased, Bessie Andy, and one of the Indians, appellant attacked the deceased girl, threw *91her into a mud puddle in the street, and was beating and abusing her when the other Indians interfered by attacking him; and in the course of the melee the appellant drew his knife and pursued one of the Indians across the street into the Pioneer saloon, at the entrance of which place appellant stabbed the Indian, and was continuing in his pursuit when intercepted by parties in the saloon. Some one in the saloon caught hold of him and turned him around; he passed out again through the door which he had just entered, and without a moment’s hesitation rushed into the street, passing several persons in his course, and made directly for the deceased girl, and then and there plunged his knife into her body several times. The girl fell, and death ensued almost instantly. The appellant ran away from the scene of the crime, and when brought back to the scene of the murder, a few minutes later, denied that he was the party who stabbed the girl. The knife with which appellant had done the stabbing was later found some distance from the scene of the crime.
Whatever might have been the justification for his assault on the Indian, or whatever might have been the provocation for his anger toward the Indian who engaged in conversation with the deceased girl at the beginning of the trouble, his malice toward the girl was manifest when after throwing her into the mud puddle and beating her, and after having pursued one of the parties who assailed him into the saloon, he returned from the saloon and made directly toward the girl — the object of his first and his last malicious assault. That he knew upon whom he sought to reap vengeance, and recognized the party toward whom his malice was directed, is manifest from the fact that, of all the persons in and about the place and on the street in that immediate vicinity, he selected the girl.to be the victim of his knife.
While I believe that the substance of this instruction and the law sought to be set forth therein might have been better given in another form, nevertheless, in view *92of the evidence set forth in the record in this case, it is my judgment that no prejudice resulted to the appellant from the giving of this instruction.
In my opinion, the judgment of the lower court and the order denying the appellant’s motion for a new trial should be affirmed.